                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NATALIA CHANG                                       CIVIL ACTION

                      v.                            NO. 18-2928

NANCY A. BERRYHILL


                                              ORDER

        AND NOW, this 26th day of October 2018, upon considering Defendant's partial Motion

to dismiss (ECF Doc. No. 7), Plaintiffs Response (ECF Doc. No. 8), Defendant's Reply (ECF

Doc. No. 9) and for reasons in the accompanying memorandum, it is ORDERED:


        1.     Defendant's partial Motion to dismiss (ECF Doc. No. 7) is GRANTED as

Plaintiff has not exhausted her plead retaliation claim;

        2.     Plaintiff shall file an Amended Complaint no later than November 5, 2018

alleging her failure to accommodate and discrimination claims under the Rehabilitation Act; and,

        3.     Defendant shall answer the Amended Complaint no later than November 19,

2018.
